Title: From James Madison to James Monroe, 2 April 1811
From: Madison, James
To: Monroe, James


Dear SirWashington April 2, 1811
Altho’ I have expressed a hope that you would leave Richmond before a Commission of Secretary of State, could reach it, yet as it may have happened otherwise, & as it may be agreeable to you to have it previously in your hands, I now inclose the document as just compleated. There is the less objection to this step, as in case it should pass you on the road, another can readily be made out on your arrival here, preparatory to your taking the oath and commencing the functions of Office. Accept my affece. respects
James Madison
